Title: To Thomas Jefferson from Samuel Blodget, Jr., 10 July 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas



Sir
Boston 10th July 1792

Mr. Bacon the bearer of this will deliver herewith my first attempt in a Plan for the Base and elevation of the Capitol, my second drawing from this first study is not yet ready, but if there is any probability of its being wanted a line from you on the subject will flater me much.
My deviations from the maison qurre a Nimes in the four principle projections, were deemed esential to accomodate it to its new apendage the dome. I have rob’d it of its corinthian capital to bestow this chef d’Ovre in its proper place Vizt on the Columns that bear up the dome. The arches for the foundation, the sections &c I will forward if wanted  which I fear will not be, however I have performed my promise in part and difidence only has prevented my aiming at the whole of the design.
I hope I shall be pardoned if I remind you that the full Elevated Columns and the Dome has been admired by all ever since they were Invented so say all the modern conoiseurs, therefore I hope no new fritters will take the place of Noble ancient grecian and Roman first Principles the result of the experience of ages. I am told that the clay of Maryland does not make substantial Brick and Indeed the stone of our City quarry is so excellent I pray the outside of the Building including the Columns may be made from it.
The dome may be made of Wood according to your Idea which I am sure will make a great difference in point of expence. Oeconomy is certainly necessary in every thing we do, but if we should be too sparing in the Instance of the Capitol all our lands and the loan will stick on hand and the City will be delayd of course. I have shewn my Plan (to prove what I have said) to a number of gentleman and they begd leave to exibit it at a public office, poor as it may be compared with others you have received its magnitude occassiond the sale of a number of my lots, and Several offerd donations toward erecting it till I told them it was the only one of many from which the commissioners were to chose. I have not attended to the ornaments at all, because it will be time enough to do that when the foundation and Rustic Base may be compleated. The drawing is rather slovenly but I trust it will bear you my Ideas and be understood by any architect or Builder whatever. The Dome that appears too large at present will be greatly changed by a perspective view, but as this must be well known to you I beg you will excuse my mentioning it and that you will forgive the length of my scrawl I am most respectfully your very obt. Sert

Sam Blodget Junr


May I request you to view the figure at lest at 3 yards distance in a good light before you determine on the effect it may produce.

